I concur with the opinion of Mr. Justice TURNER. The only question involved is whether the information alleges merely a promise to deliver in the future a clear title to *Page 256 
the car, in which case no offense would be charged, or whether it alleges that at the time the car was delivered and the balance of the purchase price paid there was a representation by the defendants that the title to the car was then free from encumbrances. At the time the contract was entered into, as alleged, there was only a promise to do a future act, that is, a promise to deliver the new car free and clear from encumbrances upon the payment of the balance of the purchase price. However, when the car was delivered pursuant to that promise and in reliance thereon the balance of the purchase price was paid, those acts, coupled with the previous promise that when the delivery was made the car would be free from encumbrances, constituted a representation by the defendants that the title to the car at the time of delivery was free and clear from encumbrances. That constituted a misrepresentation of the state of the title at the time of delivery, and not merely a promise to clear the title in the future. The part of the information which Mr. Justice Turner has italicized, adds in substance, that defendants at the time of the delivery of the car represented that they would immediately deliver title clear of encumbrances. This is not a promise to clear the title to the car in the future but is a promise to deliver the ownership certificate showing that the title is free from liens and encumbrances. If that is what was intended, that part of the information is consistent with the previous allegation of a present misrepresentation of the title at the time of delivery.